DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gandhi et al. (10,677,310).
Re: claim 11, Gandhi shows a shock isolator, as in the present invention, comprising:
an axial compression element (ACE) 13, 23;
a first disc spring 20-1 mechanically coupled to and coaxial with the ACE and configured to be deflected by the ACE, the first disc spring having a first non-linear load-deflection response, see figure 3;
a first annular stand-off 22-1 mechanically coupled to an outer edge of the first disc spring, the first annular stand-off coaxial with the first disc spring;
a second disc spring 20-3 coaxial with the first disc spring and configured to be deflected by the first disc spring, the second disc spring having a second non-linear load-deflection response, see figure 3; and
a second annular stand-off 22-2 mechanically coupled to an outer edge of the second disc spring, to the first annular stand-off, and to a mass 16 to be isolated from a shock load, the first annular stand-off and the second annular stand-off configured to hold the first disc spring and the second disc spring in a spaced apart parallel configuration, the second annular stand-off coaxial with the second disc spring.
Re: claim 13, Gandhi shows the first annular stand-off includes a first recess configured to receive the outer edge of the first disc spring; and the second annular stand-off includes a second recess configured to receive the outer edge of the second disc spring, see figure 1.
Re: claim 15, Gandhi shows the first disc spring and the second disc spring are configured to exhibit a combined load-deflection curve that includes a constant load region having a desired load value and a desired deflection range, see figure 4D.
Re: claim 16, Gandhi shows one or more of (1) a number of discs in the shock isolator, (i1) materials of one or both of the first disc spring and the second disc spring, (iii) geometries of one or both of the first disc spring and the second disc spring, and (iv) vertical spacing between the first disc spring and the second disc spring are selected to produce one or both of the desired load value and the desired deflection range, see figures 2A-2C.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gandhi et al. (10,677,310) in view of Evans (2011/0049777).
Re: claim 12, Gandhi’s shock isolator, as rejected above, lacks the protrusion and cavity.  Evans is cited to teach protrusion 57(b) and cavity 57(a) in figures 5 and 6A wherein the first annular stand-off 51 includes a protrusion and the second annular stand-off 51 includes a corresponding cavity configured to receive the protrusion, see figures 6A and 6B, the protrusion and the cavity configured to coaxially align the first annular stand-off and the second annular stand-off.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the shock isolator of Gandhi to comprise the protrusion and cavity as taught by Evans in order to provide good alignment and movement between the annular stand-offs.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gandhi et al. (10,677,310) in view of FR 2388170.
Re: claim 14, Gandhi’s shock isolator, as rejected above, lacks the flexible edge.  FR 2388170 is cited to teach the flexible edge 26, 28 configured to allow insertion of the first disc spring111 into the first recess 331, see the figures.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the shock isolator of Gandhi to comprise the flexible edge such as taught by FR 2388170 in order to provide easy insertion of the disc springs for automatic assembly.

Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gandhi et al., Rode, Crocker et al., Kemnitz, Khodasevic, and Roehrs are cited for other shock isolators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Xuan Lan Nguyen/                                                                                      Primary Examiner, Art Unit 3657